Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions
Applicant’s election of fentanyl as the species of nerve blocking agent in the reply filed on 3/15/2021 is acknowledged.  The election was without traverse.  The election of species requirement is thus deemed to be proper and is made Final.

Status of Claims
Claims 1-5 are pending and are presently under consideration.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 6/09/2020, is acknowledged and has been considered.  Citations 59, 74-76, 80, and 81 have been lined through because copies of these documents have not been provided, either in the instant application or the earlier application (14/383,964) identified in the information disclosure statement and relied on for an earlier effective filing date under 35 U.S.C. 120.

The IDS cites Office actions (i.e., citations 59, 74-76, 80, and 81) of other applications, however, no copy of the Office actions have been provided.  37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited e.g., an Office action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system. The requirement in 37 CFR 1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system. This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.  See MPEP 609.04(a)(II).

Drawings
The drawings are objected to because in Figure 6, the x-axis label is partially cut-off.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing exercise tolerance of a mammal having heart failure by applying a composition comprising applying a nerve blocking agent, wherein the nerve blocking agent is fentanyl, to a muscle afferent nerve, wherein afferent nerve signals of said muscle afferent nerve is reduced or blocked, does not reasonably provide enablement for increasing exercise tolerance of a mammal having heart failure by applying a composition comprising applying all other nerve blocking agents to a muscle or kidney afferent nerve, wherein .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
any nerve blocking agent to any muscle or kidney afferent nerve of said mammal under conditions wherein afferent nerve signals of said muscle or kidney afferent nerve are reduced or blocked.
The independent claim (claim 1) is quite broad, since it reads on improving any form of exercise intolerance in any mammal suffering from heart failure by applying any nerve blocking agent to any muscle or kidney afferent nerve.
 (3) The state of the prior art:
Kitzman et al. (“Exercise Intolerance”, Cardiology Clinic, 8/2011, Vol. 29(3), pp. 461-477; Author manuscript provided, pp 1-28) teach “Even when stable and non-edematous, patients who have heart failure and normal EF have severe, chronic exercise intolerance.  The pathophysiology of exercise intolerance in this syndrome is incompletely understood but probably is multifactorial. Presently available data suggest that important contributors include decreased LV diastolic compliance, decreased aortic distensibility, exaggerated exercise systolic blood pressure, relative chronotropic incompetence, and possibly anemia and skeletal muscle remodeling.”  See “SUMMARY” at page 8.
(4) The predictability or unpredictability of the art and (5) the relative skill of those in the art:
The relative skill of those in the art and the unpredictability of the treatment of human diseases and conditions are very high.   In fact, the courts have made a distinction 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification discloses six (6) “nerve blocking agents”:  clonidine, morphine, fentanyl, midazolam, lidocaine, and baclofen.  These agents are also claimed in dependent claim 5.  It is noted that each of these compounds have different pharmacological targets of action.  Clonidine is an α-2 adrenergic agonist, lidocaine is a sodium channel inhibitor, midazolam is a GABAA positive allosteric modulator, and baclofen is a GABA receptor agonist.  Both fentanyl and morphine are µ, κ and δ opioid receptor agonists, however, fentanyl is also binds at α-1A and α-1B adrenergic receptors, as well as, dopamine D4.4 and D1 receptors.  See Torralva et al. (“Fentanyl but not Morphine Interacts with Nonopioid Recombinant Human Neurotransmitter Receptors and Transporters”, Journal of Pharmacology and Experimental Therapeutics, 9/2020, Vol. 374, pp. 376-391).
regional neural blockade via intrathecal injection of fentanyl (RNB)). … 50 µg of fentanyl was administered [emphasis added].”  According to the example, “These results demonstrate that in heart failure patients, blocking afferent neural feedback from the locomotor muscles during exercise reduces VE and improves ventilatory efficiency.”  
The example does not disclose the location of the intrathecal injection of fentanyl.  Thus, it has not been demonstrated that administration only at muscle afferent nerves or only at kidney afferent nerves would be effective (i.e., instant claims 3 and 4, respectively).  There is no disclosure of the effectiveness of administration at any other location.  It has not been demonstrated that administration of any of the other disclosed “nerve blocking agents” (i.e., clonidine, morphine, midazolam, lidocaine, and baclofen), as recited by instant claim 5.  Given the distinctly different pharmacological characteristics of the disclosed agents (e.g., binding at different types of receptors), Applicant has not demonstrated that any of the other agents would be effective for increasing exercise tolerance in patients suffering from heart failure.  Indeed, no evidence is provided that fentanyl’s effectiveness is through the blocking of muscle or kidney afferent nerves.
(8) The quantity of experimentation necessary:
In re Fisher, 839, 166 USPQ 24. Thus, although a single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements, in cases involving unpredictable factors, such as most chemical reactions and physiological activity, more teaching or guidance is required. In re Fisher, 427 F.2d 839, 166 USPQ 24; Ex Parte Hitzeman, 9 USPQ 2d 1823. For example, the Federal Circuit determined that, given the unpredictability of the physiological activity of RNA viruses, a specification requires more than a general description and a single embodiment to provide an enabling disclosure for a method of protecting an organism against RNA viruses. In re Wright, 999 F.2d 1562-63, 27 USPQ2d 1575. As discussed above, considering above factors, especially the "sufficient working examples", "the level of skill in the art", "the relative skill and the unpredictability in the pharmaceutical art", "breadth of the claims" and "the chemical/physiological nature of the invention", one having skill in the art would have to undergo an undue amount of experimentation to practice the claimed method of increasing exercise tolerance of a mammal having heart failure.


One skilled in the art would not reasonably expect that one agent or group of related agents would be effective in treating all inflammatory diseases and conditions.

Conclusion
Claims 1-5 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/GREGG POLANSKY/Examiner, Art Unit 1629   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629